               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

PHOEBE RENEE HALLIWELL,                  )
a/k/a RONNY DARNELL,                     )
                                         )
                    Plaintiff,           )
                                         )
v.                                       )      Case No. CIV-18-1152-D
                                         )
JOE ALLBAUCH, et al.,                    )
                                         )
                    Defendants.          )


                                       ORDER

      This matter is before the Court for review of the Report and Recommendation [Doc.

No. 33] issued by United States Magistrate Judge Shon T. Erwin on June 10, 2019,

pursuant to 28 U.S.C. § 636(b)(1)(B) and (C).    Judge Erwin recommends the denial of

Plaintiff’s Motion [Doc. No. 26] seeking a preliminary injunction or temporary restraining

order (TRO).

      Plaintiff, who appears pro se, has filed a timely Objection [Doc. No. 41] and a

Declaration [Doc. No. 42] that is apparently intended to provide evidentiary support for

her Motion and to overcome Judge Erwin’s finding that Plaintiff “has failed to make a

‘strong’ showing that she would likely succeed on the merits of her Eighth Amendment

claim” regarding denial of medical treatment for gender dysphoria.   See R&R at 3 (using

standard for disfavored injunctions, see Free the Nipple v. City of Fort Collins, 916 F.3d

792, 797 (10th Cir. 2019)). The Court must make a de novo determination of portions of

the Report to which a specific objection is made, and may accept, modify, or reject the
recommended decision, in whole or in part.         See 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3). However, the Court ordinarily does not consider new matter presented for

the first time in objection to a magistrate’s report.   See Marshall v. Chater, 75 F.3d 1421,

1426 (10th Cir. 1996); see also ClearOne Commc’ns, Inc. v. Biamp Sys., 653 F.3d 1163,

1185 (10th Cir. 2011); Abdulhaseeb v. Calbone, 600 F.3d 1301, 1310 (10th Cir. 2010).

         Upon de novo consideration of the issue of whether Plaintiff is entitled to injunctive

relief, the Court first finds that the specific TRO or injunction sought by the Motion is

unclear from Plaintiff’s pro se filing.    The Motion consists of a collection of papers (see

Doc. No. 26 and attachments 1 through 5), and the Motion itself states only that “Plaintiff

seeks a [TRO] and a Preliminary Injunction to ensure that she receives proper Medical

Care.”     See Mot. [Doc. No. 26] at 1.     In her Objection, Plaintiff disagrees with Judge

Erwin’s statement of the requested relief; she relies on language in a proposed “Order to

Show Cause” [Doc. No. 26-4] to argue that she seeks an order directing Defendants “to

have Plaintiff be evaluated by an outside Transgender Specialist who is qualified in the

field of Transsexualism, and diagnosis of Gender Dysphoria (GD), to be properly

diagnosed, and then to provide Plaintiff with the Hormone Replacement Therapy (HRT) to

treat Plaintiff’s Gender Dysphoria.”      See Obj. at 1 (quoting Order to Show Cause).    The

Court accepts Plaintiff’s clarification of the proposed relief.

         The Court next finds that Plaintiff seems to agree with Judge Erwin’s finding that

her Motion should be treated as one for a TRO without notice to Defendants pursuant to

Fed. R. Civ. P. 65(b)(1)(A). See R&R at 1; Obj. at 1-2.        At the time of the Motion, and


                                               2
when Judge Erwin issued his Report, Defendants had not been served with process.              In

any event, the procedural label is largely immaterial because the same general standard of

decision governs either a TRO or a preliminary injunction.          See Duvall v. Keating, 162

F.3d 1058, 1062 (10th Cir. 1998); see also Tooele Cty. v. United States, 820 F.3d 1183,

1187 (10th Cir. 2016) (TRO’s “and preliminary injunctions differ in how long they can

last”).       The more important procedural fact is the nature of the requested relief, that is,

whether it would merely preserve the status quo or whether it would alter the status quo or

mandate action by the adverse party.         There is no question that Plaintiff seeks the latter

type of disfavored injunction, which requires a heightened showing of a strong likelihood

of success on the merits and a strong balance of harms in her favor.       See Free the Nipple,

916 F.3d at 797; O Centro Espirita Beneficente Uniao Do Vegtal v. Ashcroft, 389 F.3d 973,

975-76 (10th Cir. 2004) (en banc), aff’d sub nom., 546 U.S. 418 (2006).

          Turning to this issue, the Court finds that Plaintiff has failed to make the requisite

showing.         Plaintiff’s verified Amended Complaint [Doc. No. 20] and her Declarations

[Doc. Nos. 26-5 and 42] tend to show she has GD, it is a serious medical condition, and

Defendants have denied her medical treatment for it.            Specifically, Plaintiff contends

several prison doctors have diagnosed her with GD but Defendants have caused her prison

medical records to be altered to remove the diagnosis and have prevented her from

receiving any treatment. 1        These allegations, even accepted as true, do not provide a




          1
           Plaintiff alleges that other inmates diagnosed with GD are receiving the treatment she
desires (hormone therapy) at the same facility where she is confined.

                                                  3
strong showing that Plaintiff is entitled to the TRO she seeks – that is, “that the balance of

equities tips in [her] favor.”   See Att’y Gen. v. Tyson Foods, Inc., 565 F.3d 769, 776 (10th

Cir. 2009) (internal quotation omitted).       Plaintiff’s requested relief does not fit the harm

allegedly caused by Defendants’ conduct in violation of § 1983.

       If Plaintiff proves her allegations, appropriate injunctive relief might include an

order to correct her medical records and allow a doctor to treat her condition. In contrast,

Plaintiff seeks an order requiring Defendants to arrange an outside, independent medical

examination by a transgender specialist and to provide a specific medical treatment.           Even

proving her § 1983 claim will not necessarily result in such relief.        See Druley v. Patton,

601 F. App’x 632, 635 (10th Cir. 2015) (unpublished) (transgender inmate did not show

likelihood of success on § 1983 claim by showing she was not receiving hormone therapy

for GD recommended by published standards of care); 2 see also Duffield v. Jackson, 545

F.3d 1234, 1239 (10th Cir. 2008) (inmate’s claim “that he was denied treatment by a

specialist is insufficient to establish a constitutional violation”) (internal quotation

omitted).   Therefore, the Court finds that Plaintiff’s Motion for a TRO should be denied. 3



       2
          Unpublished opinions are cited in this Order pursuant to Fed. R. App. P. 32.1(a) and
10th Cir. R. 32.1(A).
       3
           In addition to the requirements of Rule 65, the Court is mindful of additional limitations
on injunctions affecting prisons. In relevant part, 18 U.S.C. § 3626(a)(2) provides: “In any civil
action with respect to prison conditions,” any “[p]reliminary injunctive relief must be narrowly
drawn, extend no further than necessary to correct the harm the court finds requires preliminary
relief, and be the least intrusive means necessary to correct that harm.” See Stephens v. Jones,
494 F. App’x 906, 911-12 (10th Cir. 2012) (unpublished) (district court properly found state
prisoner’s requested injunction “would have run afoul of the statutory requirements of 18 U.S.C.
§ 3626(a)(2)”).

                                                 4
      IT IS THEREFORE ORDERED that the Report and Recommendation [Doc.

No. 33] is ADOPTED in its entirety.   Plaintiff’s Motion for Preliminary Injunction and

Temporary Restraining Order [Doc. No. 26] is DENIED.

      IT IS SO ORDERED this 7th day of August, 2019.




                                          5
